Citation Nr: 1817509	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1970.  The Veteran has been awarded the Combat Action Ribbon and the Vietnam Service Medal with 4 stars.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes that the testimony addressed the issues of entitlement to an increased rating for the Veteran's service connected anxiety disorder and entitlement to service connection for erectile dysfunction.  The evidentiary record was held open for 60 days to allow for the submission of additional evidence. Thereafter, the Veteran did not submit any additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration

During his hearing, the Veteran testified that he experiences numerous anxiety symptoms such as nightmares which result in him kicking and punching his wife while they are sleeping, avoiding crowds, sitting with his back to walls. Additionally, the Veteran testified that his anxiety has worsened in the past, during the appeal period.

The Board notes that the Veteran's most recent VA psychiatric examination was conducted in November 2013, which is nearly 5 years ago.  Since then, the evidence shows that the Veteran has been treated at the Philadelphia VA Medical Center.  VA treatment records indicate that in 2014, he was enrolled in a Behavioral Health Lab (BHL) program for Depression/Anxiety/Pain Management for 6 months.   Furthermore, VA treatment records reflect that the Veteran has continued to experience symptoms such as anxiety, irritability, chronic sleep impairment with nightmares, and difficulty being in large crowds.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997).  Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.

Moreover, during the hearing, the Veteran alleged that his erectile dysfunction was secondary to the medications he took for his service-connected anxiety disorder and/or his service-connected hypertension.  Here, the Veteran has not been afforded a VA examination in connection with his claim.   See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his anxiety and erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's anxiety disorder under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptomatology.  The findings of the examiner should also address the level of social and occupational impairment attributable to the Veteran's anxiety disorder.

The examiner should also identify any manifestations and symptoms of the Veteran's anxiety disorder, to include obstructive sleep apnea.  See e.g. medical article entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" and the August 2013 Baseline Sleep Study Report submitted by the Veteran in September 2016.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. The Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction is causally or etiologically related to his military service.

The examiner should also state whether it is at least as likely as not it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was caused by or permanently aggravated by the medications prescribed for his service-connected anxiety disorder and/or hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West s).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



